Judgment, Su*192preme Court, New York County (Jay Gold, J.), rendered March 18, 1993, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
As a whole, the court’s supplemental charges on evaluating witnesses’ credibility adequately conveyed the proper standards (People v Fields, 87 NY2d 821).
The court properly exercised its discretion when it denied defendant’s motion for a mistrial since the court promptly struck the offending testimony and issued curative instructions to the jury (People v Owens, 214 AD2d 480, 481, lv denied 86 NY2d 799). The court properly declined to discharge the purportedly deadlocked jury, which had deliberated over a 2-day period, during which it requested and obtained extensive readback and re-instruction (Matter of Plummer v Rothwax, 63 NY2d 243). Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.